Citation Nr: 0621017	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  02-21 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to restoration of a 20 percent disability rating 
for service-connected lumbosacral strain, to include the 
issue of whether the reduction to a 10 percent rating was 
proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from May 1997 to August 
1998.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Cleveland, 
Ohio Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that May 2002 rating decision, the 
RO implemented a reduction, proposed in 2002, from a 20 
percent disability rating to a 10 percent rating, for the 
veteran's service-connected lumbosacral strain.  The RO made 
the rating reduction effective from August 1, 2002.  

In a March 2006 rating decision, the RO increased the rating 
for the veteran's lumbosacral strain to 20 percent, effective 
February 15, 2006.  However, the issue of restoration of a 20 
percent rating prior to that date is still in appellate 
status. 


FINDING OF FACT

When the evidence is considered in view of the history of the 
veteran's lumbosacral strain, there was no showing of an 
improvement in the ability to function under ordinary 
conditions of life and work sufficient to warrant a reduction 
from a 20 percent rating effective August 1, 2002.


CONCLUSION OF LAW

The criteria for restoration of a 20 percent rating for 
lumbosacral strain from August 1, 2002, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5295 (2003); 38 C.F.R. 
§§ 3.159, 3.344, 4.2, 4.7, 4.10 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In September 1998, the veteran filed a claim for service 
connection and compensation for multiple disorders, including 
a low back disorder.  In a December 1998 rating decision, the 
RO granted service connection for lumbosacral strain, 
effective from the veteran's August 1998 separation from 
service.  The RO assigned a disability rating of 0 percent.  
The RO appealed that rating.  In a May 1999 rating decision, 
the RO granted a 20 percent rating, effective from August 
1998.

In a January 2002 rating decision, the RO proposed to reduce 
the rating for lumbosacral strain from 20 percent to 10 
percent.  In a May 2002 rating decision, the RO implemented 
that reduction, effective August 1, 2002, and the appellant 
appealed.  

A claim stemming from a rating reduction action is a claim 
for restoration of the prior rating, not a claim for an 
increased rating.  Peyton v. Derwinski, 1 Vet.App. 292 
(1991); Dofflemyer v. Derwinski, 2 Vet.App. 277, 280 (1992).  

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefore, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  Unless 
otherwise provided in paragraph (i) of this section, if 
additional evidence is not received within that period, final 
rating action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires.  38 C.F.R. § 3.105(e).

The Board finds that in reducing the rating, the RO complied 
with the procedures outlined under 38 C.F.R. § 3.105(e).  A 
review of the notice shows that it was mailed to the latest 
address of record, and that it informed the appellant of the 
procedures for the presentation of evidence, the right to a 
hearing, and representation options. 

The Board now addresses the specific issue of whether the 
rating reduction was warranted.  VA regulation 38 C.F.R. § 
3.344 pertains to disabilities which are likely to improve 
and examination reports indicating improvement.  In Brown v. 
Brown, the United States Court of Appeals for Veterans Claims 
(Court) noted that this regulation applied to ratings which 
had been continued for long periods of time at the same level 
(5 years or more).  Brown v. Brown, 5 Vet. App. 413 (1993).  
In the present case, the 20 percent rating was in effect less 
than 5 years, and thus various provisions of 38 C.F.R. § 
3.344, pertaining to stabilization of disability ratings, do 
not apply; reexamination disclosing improvement will warrant 
a rating reduction. 38 C.F.R. § 3.344(c).  Nevertheless, the 
Court noted in Brown that there are several general VA 
regulations that apply to all rating reductions regardless of 
whether the rating has been in effect for five years or more.  
Id. at 420-421.

Specifically, VA regulation 38 C.F.R. § 4.1 requires that 
each disability be viewed in relation to its history.  
Furthermore, VA regulation 38 C.F.R. § 4.13 provides that the 
rating agency should assure itself that there has been an 
actual change in the condition, for better or worse, and not 
merely a difference in the thoroughness of the examination or 
in use of descriptive terms.  Additionally, in any rating 
reduction case, not only must it be determined that an 
improvement in a disability has actually occurred, but that 
such improvement reflects improvement in ability to function 
under ordinary conditions of life and work.  Brown, 5 Vet. 
App. at 420-21; see 38 C.F.R. §§ 4.2, 4.10.  A claim as to 
whether a rating reduction was proper must be resolved in the 
veteran's favor unless the Board concludes that a fair 
preponderance of evidence weighs against the claim.  Brown, 5 
Vet. App. at 421.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  

The RO evaluated the veteran's lumbosacral strain under 
38 C.F.R. § 4.71a, Diagnostic Code 5295.  Until a change in 
the rating criteria effective in September 2003, that 
criteria under the Diagnostic Code were as follows:

Severe; with listing of whole spine to 
opposite side, positive Goldthwaite's 
sign, marked limitation of forward 
bending in standing position, loss of 
lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of 
joint space, or some of the above with 
abnormal mobility on forced motion  ......... 
40 percent

With muscle spasm on extreme forward 
bending, loss of lateral spine motion, 
unilateral, in standing position
   ..................................................... 20 percent

With characteristic pain on motion  
............ 10 percent

With slight subjective symptoms only  ......... 
0 percent

38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

In addition, prior to the September 2003 changes, limitation 
of motion of the lumbar spine was rated at 10 percent if 
slight, 20 percent if moderate, and 40 percent if severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

On VA examination in October 1998, the veteran reported 
episodes of back pain, especially with prolonged standing or 
any bending or lifting.  She reported having radiation of 
back pain into her right leg at times.  She indicated that 
the back pain was treated with pain medication.  On 
examination, the back was not tender, and there was no muscle 
spasm.  The veteran was able to walk without difficulty, and 
to toe and heel walk and squat.  The low back had pain-free 
motion to 95 degrees of flexion, and 35 degrees each of 
extension, left and right lateral bending, and left and right 
rotation.  There was no evidence of sciatic nerve irritation.

On VA examination in March 1999, the veteran reported 
constant, daily low back pain.  She stated that the pain was 
aggravated by prolonged sitting or standing, and that she was 
unable to run.  She indicated that she took medication for 
pain.  On examination, there was low back pain on any type of 
motion.  Flexion was limited to 80 degrees.  There was 
tenderness in the lumbar spine area, and paravertebral muscle 
spasm.  Straight leg raising was negative bilaterally.

In May 2001, the veteran had a VA rheumatology consultation 
to address a bilateral hip disorder.  The physician noted 
that the veteran also had chronic low back pain, with 
tenderness that was mainly paraspinal.

On VA examination in September 2001, the veteran reported 
persistent low back pain.  She indicated that she took pain 
medication.  On examination, the veteran's gait was normal.  
There was lumbosacral tenderness.  No muscle spasm was noted.  
Flexion of the lumbar spine was limited to 80 degrees by 
pain.  Extension, lateral bending, and rotation were limited 
to 30 degrees by pain.

In statements submitted in July and September 2002, the 
veteran reported that she continued to have muscle spasms in 
her low back.

On VA examination in January 2003, the veteran reported pain 
in her back with any prolonged standing, sitting, or walking.  
She reported periods of severe pain, during which she used 
medication, heat, and bedrest.  On examination, there was 
tenderness at L4-L5.  There was tightness with flexion, and 
flexion was limited to 50 degrees.  There was tightness with 
extension, which was limited to 30 degrees.  There was pain 
with lateral bending beyond 15 degrees.

When the RO reduced the 20 percent rating for the veteran's 
lumbosacral strain, that rating had been in effect from 1998 
to 2002, less than five years.  Thus, under 38 C.F.R. 
§ 3.344(c), the rating could be reduced based on 
reexaminations disclosing improvement in the disability.  
There was no muscle spasm found on the September 2001 
examination.  However, it is not clear from the September 
2001 examination findings, however, that the veteran's 
lumbosacral strain had improved.  Examinations from 1998 
forward showed variations over time in the severity and 
persistence of the veteran's low back disability.  The 
veteran reported ongoing pain in September 2001, and motion 
of the spine continued to be limited due to pain.  The 
veteran reported in 2002 that she continued to have muscle 
spasms.  The next VA examination, in January 2003, showed 
greater limitation of motion, and did not show clear 
improvement over the condition of the veteran's back in 1999 
or 2001.  In other words, the medical evidence appears to 
paint a picture of a low back disability which has fluctuated 
over the years, not necessarily an improvement. 

Overall, the medical evidence, when viewed in light of the 
history or the disability, provide mixed evidence as to 
whether there was an actual improvement in the degree of low 
back disability.  In the absence of more definite and 
persuasive evidence of improvement, the Board finds that the 
reduction of the rating in 2002 was not warranted.  

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and implementing regulations at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The 
Board also acknowledges that various judicial decisions have 
addressed the notice and assistance requirement of VCAA.  See 
generally See Quartuccio v. Principi, 16 Vet.App. 183 (2002); 
Charles v. Principi, 16 Vet.App. 370 (2002); Huston v. 
Principi, 17 Vet.App. 195, 202 (2003); Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  However, there is no detriment to 
the veteran as a result of any failure to fully comply with 
VCAA in view of the fact that the full benefit sought by the 
veteran is being granted by this decision of the Board.   




ORDER

Restoration of a 20 percent rating for lumbosacral strain, 
effective August 1, 2002, is warranted.  The appeal is 
granted.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


